El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Son apelantes en este recurso los acusados The Texas Co. (P. R.) Inc. y su administrador y administrador auxiliar, respectivamente, Robert B. Bushby y Benjamin Arkin. La Compañía fue condenada por la Corte de Distrito de San Juan a pagar una multa de $5,000 y los coacusados a pagar igual suma cada uno o a sufrir un día de cárcel por cada dólar que dejaren de pagar, sin exceder la prisión subsidia-ria de noventa días, por haber infringido las disposiciones de la ley insular de 14 de marzo de 1907 titulada “Ley para Proteger el Comercio contra Coacciones y Monopolios.”
En este recurso los apelantes no alegan ser inocentes del delito por el cual fueron condenados, sino que se limitan a *353señalar como único error el hecho de que la corte sentencia-dora les impusiera la pena máxima, en cnanto a multa, que marca la ley.
El fiscal de esta corte en su alegato hace un análisis con-ciso de la extensa evidencia presentada ante la corte inferior. Después de examinar la transcripción de evidencia en detalle, estamos en completo acuerdo con el fiscal cuando sostiene que de la prueba surge claramente que tanto la Texas Co. como sus agentes Busliby y Arldn tomaron parte activa-y principalísima en la conspiración por la cual se les procesó y condenó.
Nada hay en el récord que pueda justificar nuestra inter-vención con la discreción ejercitada por la corte sentencia-dora al imponer a dichos acusados la pena máxima solamente en cuanto a la multa que provee la ley, pues pudo haber im-puesto a los coacusados una condena de cárcel que no exce-diera de un año o ambas penas, si en dicha forma hubiera querido ejercitar su discreción. Sección 1, Ley de 1907, supra.

Debe confirmarse la sentencia apelada’’

El Juez Presidente Sr. Del Toro no intervino.